           Case 2:18-cr-00092-RAJ Document 160 Filed 03/03/20 Page 1 of 3




 1                                                 HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
     UNITED STATES OF AMERICA,            Case No. CR18-0092-RAJ
 9

10                          Plaintiff,    STIPULATED MOTION TO ENTER
                 v.                       ORDER SETTING CASE SCHEDULE
11
     BERNARD ROSS HANSEN, and             NOTE ON MOTION CALENDAR:
12   DIANE RENEE ERDMANN,                 Tuesday, March 3, 2020

13                          Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATED MOTION TO ENTER ORDER                                 LAW OFFICES
                                                         CALFO EAKES & OSTROVSKY LLP
     SETTING CASE SCHEDULE                                 1301 SECOND AVENUE, SUITE 2800
                                                           SEATTLE, WASHINGTON 98101-3808
     (Case No. CR18-0092-RAJ)                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:18-cr-00092-RAJ Document 160 Filed 03/03/20 Page 2 of 3




 1          The parties, through their undersigned counsel, stipulate and agree to request the Court to

 2   enter the contemporaneously filed Proposed Order Setting Case Schedule.

 3          DATED this 3rd day of March, 2020.

 4                                             CALFO EAKES & OSTROVSKY LLP

 5                                             By         s/Angelo J. Calfo
                                                    Angelo J. Calfo, WSBA #27079
 6
                                                    Henry C. Phillips, WSBA #55152
 7                                                  1301 Second Avenue, Suite 2800
                                                    Seattle, WA 98101
 8                                                  Telephone: (206) 407-2200
                                                    Fax: (206) 407-2224
 9                                                  Email: angeloc@calfoeakes.com
                                                            henryp@calfoeakes.com
10
                                               Attorneys for Defendant Bernard Ross Hansen
11
                                               BRIAN T. MORAN
12
                                               United States Attorney
13
                                               By     s/Brian Werner
14                                                  Brian Werner
                                                    Assistant United States Attorney
15                                                  Benjamin Diggs
                                                    Special Assistant United States Attorney
16                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101
17                                                  Telephone: (206) 553-7970
                                                    Email: brian.werner@usdoj.gov
18
                                                            benjamin.diggs@usdoj.gov
19
                                               Attorneys for United States of America
20
                                               BELL FLEGENHEIMER
21
                                               By         s/Barry Flegenheimer
22                                                   Barry Flegenheimer, WSBA #11024
                                                     119 First Avenue S., Suite 500
23                                                   Seattle, WA 98104
24                                                   Telephone: (206) 621-8777
                                                     Email: barrylfp@gmail.com
25
                                                  Attorneys for Defendant Diane Renee Erdman
      STIPULATED MOTION TO ENTER ORDER                                                   LAW OFFICES
                                                                             CALFO EAKES & OSTROVSKY LLP
      SETTING CASE SCHEDULE                                                   1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      (Case No. 18-cr-0092-RAJ) - 1                                          TEL (206) 407-2200 FAX (206) 407-2224
           Case 2:18-cr-00092-RAJ Document 160 Filed 03/03/20 Page 3 of 3




 1                                      ALLEN, HANSEN, MAYBROWN &
                                        OFFENBECHER, PS
 2

 3                                      By      s/Todd Maybrown
                                             Todd Maybrown, WSBA #18557
 4                                           600 University Street, Suite 3020
                                             Seattle, WA 98101
 5                                           Telephone: (206) 447-9681
                                             Email: todd@ahmlawyers.com
 6
                                         Attorneys for Defendant Diane Renee Erdman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATED MOTION TO ENTER ORDER                                          LAW OFFICES
                                                                   CALFO EAKES & OSTROVSKY LLP
     SETTING CASE SCHEDULE                                          1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101-3808
     (Case No. 18-cr-0092-RAJ) - 2                                 TEL (206) 407-2200 FAX (206) 407-2224
